Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-7-2007

Taormino v. Sony Elec Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5399




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Taormino v. Sony Elec Inc" (2007). 2007 Decisions. Paper 1656.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1656


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 05-5399
                                    ____________

                              ROBERT J. TAORMINO;
                               LAWRENCE MORINI,

                                           Appellants

                                           v.

                             SONY ELECTRONICS, INC.
                                  ____________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 04-cv-00864)
                     District Judge: Honorable Joseph L. Linares
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 9, 2007

               Before: McKEE, AMBRO and FISHER, Circuit Judges.

                              (Filed: February 7, 2007)
                                    ____________

                             OPINION OF THE COURT
                                  ____________

FISHER, Circuit Judge.

      Robert J. Taormino and Lawrence Morini (“Appellants”) appeal the District

Court’s grant of summary judgment in favor of Sony Electronics, Inc. (“Sony”). For the
reason that follows, we will dismiss this appeal for lack of jurisdiction and remand to the

District Court for further proceedings.

                                              I.

       As we write only for the parties, who are familiar with the factual context and the

procedural history of the case, we will set forth only those facts necessary to our analysis.

       The Appellants were terminated by Sony during a reduction in force. The

Appellants were notified that if they signed a release they would be provided with a lump

sum severance payment. By signing the release the Appellants waived their right to bring

certain claims against Sony. In February 2004, the Appellants filed suit against Sony

alleging age discrimination claims, and that the release was unenforceable. Sony filed an

answer, and asserted counter-claims.

       In March 2005, Sony moved for summary judgment as to all of the Appellants’

claims. The District Court granted the motion and dismissed the Complaint. The

Appellants then filed this appeal.

                                             II.

       Our appellate jurisdiction is conferred and limited by Congress’ grant of authority.

Berckeley Inv. Group, Ltd. v. Colkitt, 259 F.3d 135, 139 (3d Cir. 2001) (citation omitted).

In order for this Court to have jurisdiction under 28 U.S.C. § 1291, as claimed in this

case, there must be a final decision by a district court. See id. at 139-40. For there to be a

final decision, generally all proceedings and claims must have been adjudicated in the

district court. “‘Ordinarily, an order which terminates fewer than all claims, or claims

                                              2
against fewer than all parties, does not constitute a “final” order for purposes of appeal

under 28 U.S.C. § 1291.’” Id. at 140 (quoting Carter v. City of Philadelphia, 181 F.3d

339, 343 (3d Cir. 1999)).

       In this case, the District Court did not rule on Sony’s counterclaims. The motion

for summary judgment merely sought the dismissal of the Appellants’ Complaint and did

not ask for judgment on the counterclaims. The District Court’s Order provided that it

was granting Sony’s motion for summary judgment and dismissed the Appellants’

Complaint. It did not decide the counterclaims asserted by Sony. Nor did the District

Court direct the entry of a final judgment as to the Appellants’ claims in its discretion

under Federal Rule of Civil Procedure 54(b). Therefore, there is no final order as

required under 28 U.S.C. § 1291, and we do not have jurisdiction.

                                             III.

       For the foregoing reason, we will dismiss this appeal for lack of jurisdiction and

remand the case to the District Court for further proceedings.




                                              3